 

a PILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
JANS TQ Tf
. UNITED STATES DISTRICT COUR pone pistaler OF CALIFORNIA
SOUTHERN DISTRICT OF CALIFORNIA LY .

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

 

 

 

 

 

 

 

GUILLERMO LOPEZ-CRUZ (1) Case Number: 19CR3646-CAB

ELANA R, FOGEL, FEDERAL DEFENDERS, INC.
Defendant’s Attorney Z

USM Number 39051298
oO - ;

THE DEFENDANT: ,

XX] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

Li. was found guilty on count(s) —

_ after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

. Count
Title & Section Nature of Offense Number(s)
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES l
(FELONY) —_ ,
The defendant is sentenced as provided in pages 2 through 2. sof this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
- (1 The defendant has beén found not guilty on count(s)
L] Count(s) © is” dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

[] JIVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.
. No fine HO Forfeiture pursuant to order filed _ , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.
sitigh of Sentence

. HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

   
 

Date of Im

 
men

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: GUILLERMO LOPEZ-CRUZ (1) _ Judgment - Page 2 of 2
CASE NUMBER: 19CR3646-CAB a |
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
13 MONTHS AND ONE (1) DAY.

~ Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
HOUSING TO ADDRESS MEDICAL NEEDS, .

KO

Ol The defendant.is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CL) at A.M. on |

 

 

 

Ol as notified by the United States Marshal.
0. The defendant must surrender for service of sentence at the institution designated by the Bureau of
- Prisons:
1 onor before
oO as notified by the United States Marshal. |
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on :to
at | , with a certified copy of this judgment.
“UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Mt

19CR3646-CAB
